IN THE
                        TENTH COURT OF APPEALS



                               No. 10-13-00117-CR

                        IN RE MICHAEL JON BAILEY


                               Original Proceeding


                                     ORDER


      Michael Jon Bailey filed a petition for writ of prohibition in this Court on April

16, 2013. We dismissed his petition on May 2, 2013. See In re Bailey, No. 10-13-00117-

CR, 2013 Tex. App. LEXIS 5539 (Tex. App.—Waco May 2, 3013, orig. proceeding).

      Bailey has now filed a document entitled, “Motion for Judicial Review and for

Material Facts Findings and Conclusions of Law.” In this document, he complains that

the Court dismissed his motion to proceed “informa pauperis,” that is, without the

advance payment of cost, as “moot.”      Whether Bailey could proceed without the

advance payment of cost is moot because there is no relief we can grant Bailey because

there are no appellate filing fees to be paid in this criminal proceeding. We cannot
grant an exemption from filing fees that are not owed. Further, we have dismissed this

proceeding explaining why we have no jurisdiction. See In re Bailey, No. 10-13-00117-

CR, 2013 Tex. App. LEXIS 5539 (Tex. App.—Waco May 2, 3013, orig. proceeding).

Likewise, we dismiss his Motion for Judicial Review and for Material Facts Findings

and Conclusions of Law.




                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed May 23, 2013




In re Bailey                                                                    Page 2